Case 1:19-cv-00799-PLM-RSK ECF No. 19, PageID.1362 Filed 06/02/21 Page 1 of 1




                          UNITED STATES DISTRICT COURT
                          WESTERN DISTRICT OF MICHIGAN
                               SOUTHERN DIVISION


 GALEN McLEAN,

       Petitioner,
                                                    Case No. 1:19-cv-799
 v.
                                                    HONORABLE PAUL L. MALONEY
 RANDEE REWERTS,

       Respondent.
 ____________________________/

                                        JUDGMENT

      In accordance with the Order entered this date:

      IT IS HEREBY ORDERED that Judgment is entered.




Dated: June 2, 2021                                       /s/ Paul L. Maloney
                                                         Paul L. Maloney
                                                         United States District Judge
